 
 
I 
108th CONGRESS 2d Session 
H. R. 4268 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Ms. Norton (for herself, Mr. Waxman, Mr. Hoyer, Ms. Solis, Mr. Markey, Mr. Moran of Virginia, Mr. Wynn, Mr. Fattah, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Safe Drinking Water Act to ensure that the District of Columbia and States are provided a safe, lead free supply of drinking water. 
 
 
1.Short titleThis Act may be cited as the Lead-Free Drinking Water Act of 2004.  
2.Revision of national primary drinking water regulation for leadSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following: 
 
(16)Revision of national primary drinking water regulation for lead 
(A)In generalNot later than 18 months after the date of enactment of this paragraph, the Administrator shall finalize a rulemaking to review and revise the national primary drinking water regulation for lead that maintains or provides for greater protection of health as required under paragraph (9).   
(B)Protection for individualsThe revised regulation shall provide adequate protection for individuals that may be affected by lead contamination of drinking water, particularly vulnerable populations such as infants, children, and pregnant and lactating women.  
(C)Maximum contaminant level 
(i)In generalThe revised regulation shall— 
(I) establish a maximum contaminant level for lead in drinking water as measured at the tap; or   
(II)if the Administrator determines that it is not practicable to establish such a level with adequate provision for variability and factors outside of the control of a public water system, establish a treatment technique in accordance with subparagraph (D).  
(ii)Basis of levelIn establishing the maximum contaminant level under clause (i) or an action level for lead, the Administrator shall use as a basis the most protective of first draw samples, flushed samples, or both first draw and flushed samples.  
(D)Treatment techniqueIf the Administrator establishes a treatment technique for drinking water under subparagraph (C)(i)(II), the treatment technique shall— 
(i) prevent, to the extent achievable, known or anticipated adverse effects on the health of individuals;   
(ii)include an action level for lead that is at least as stringent as the action level established by the national primary drinking water regulation for lead under subpart I of part 141 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this paragraph); and  
(iii) 
(I) provide for the protection of individuals from very high lead levels in drinking water in isolated instances;  
(II)provide for the protection of all individuals, as opposed to a statistical majority, from exposure to elevated lead levels in drinking water;   
(III)promote continuing advances in corrosion control technologies and address the need to respond to changes in corrosion control and water treatment technologies; and  
(IV)take into account the demonstrated insufficiency of public notification and education as a primary means of protecting public health from lead in water. .  
3.Service line replacementSection 1417(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)(1)) is amended by adding at the end the following:  
 
(C)Service line replacement 
(i)In generalUpon exceeding the maximum contaminant level or action level for lead, a community water system or nontransient noncommunity water system shall annually replace at least 10 percent of the non-lead free service lines of the community water system or nontransient noncommunity water system until all of the non-lead free service lines have been replaced.  
(ii)PriorityPriority shall be given to non-lead free service lines that convey drinking water to— 
(I) residences that receive drinking water with high lead levels; and   
(II)residences and other buildings, such as day care facilities and schools, used by vulnerable populations, including infants, children, and pregnant and lactating women.  
(iii)Replacement responsibilityUnder no circumstance may a community water system or nontransient noncommunity water system avoid the responsibility to replace any non-lead free service line by completing lead testing such as that referred to in section 141.84 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subparagraph).  
(iv)Replacement of non-lead free service lines 
(I)In generalIn carrying out this subparagraph and subject to subclause (II), a community water system or nontransient noncommunity water system shall replace the non-lead free service lines, including publicly owned and, with the permission of applicable homeowners, privately owned portions of the service lines.  
(II)Requirements for permissionIn seeking permission from a homeowner to replace the private portion of non-lead free service lines under subclause (I), a community water system or nontransient noncommunity water system shall provide to the homeowner—  
(aa)notification of the replacement that is separate from the notification required under paragraph (2);  
(bb)a detailed description of the process by which non-lead free service lines will be replaced, including the date and approximate time of the replacement and a description of the ways in which property use will be disrupted by the replacement process; and   
(cc)a description of actions that should be taken to avoid any lead contamination that may occur after replacement of the non-lead free service lines.  
(III)State of propertyAfter completion of replacement of non-lead free service lines, a community water system or nontransient noncommunity water system shall make every reasonable effort to return property affected by the replacement to the state in which the property existed before the replacement.  
(IV)Absence of permissionIf, after 3 attempts to obtain permission from a homeowner under subclause (II), a community water system or nontransient noncommunity water system has not received permission, the water system shall provide final notice to the homeowner of— 
(aa) the date and approximate time of replacement of the publicly owned portion of the non-lead free service lines; and  
(bb) a detailed description of actions that the homeowner should take to avoid any lead contamination that may occur after non-lead free service line replacement.   
(V)Exception 
(aa)In generalIf the Administrator determines, after providing an opportunity for public notice and comment, that the practice of replacing only a portion of a non-lead free service line will generally result in higher lead levels in drinking water during an extended period of time (as compared with leaving the entire non-lead free service line in place), the Administrator may provide for an exemption for the replacement in any case in which the applicable homeowner refuses to grant permission to replace portions of a non-lead free service line under subclause (IV).   
(bb)Requirement of exemptionAn exemption under item (aa) shall provide that, on a change in ownership of property served by a non-lead free service line, the new property owner may request the community water system or nontransient noncommunity water system to replace the non-lead free service line for the property within a reasonable period of time.  
(VI)GrantsUsing amounts available under subsection (k)(1), the Administrator may provide grants to community water systems and nontransient noncommunity water systems for use in replacing non-lead free service lines. .  
4.Public notice and educationSection 1417(a) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and  
(2)by striking paragraph (2) and inserting the following:  
 
(2)Public notice requirements 
(A)In general The owner or operator of a community water system or nontransient noncommunity water system shall identify and provide notice to individuals and entities (and, under subparagraph (D), to specific residences) that may be exposed to lead contamination in the drinking water supply, as indicated by an exceedance of the maximum contaminant level or action level for lead, in a case in which the contamination results from— 
(i)the lead content in the construction materials of the public water distribution system; or  
(ii)corrosivity of the water supplied that is sufficient to cause leaching of lead.  
(B)ContentsPublic notice materials prepared under this paragraph shall provide a clear and readily understandable explanation of— 
(i)detailed information on the number of residences the drinking water of which was tested and the areas of the city or community in which those residences are located, including a description of lead levels found in the drinking water;  
(ii)the presence or absence of non-lead free service lines for each household receiving drinking water from the community water system or nontransient noncommunity water system;  
(iii)the potential adverse health effects of lead contamination of drinking water, including a detailed description of the disproportionate adverse effects of lead contamination of drinking water on infants, children, and pregnant and lactating women;  
(iv)the potential sources of lead in drinking water (including, at a minimum, non-lead free service lines, lead solder, and lead plumbing fixtures);  
(v)the cost and availability of lead free plumbing fixtures for use in residences;  
(vi)reasonably available methods of mitigating known or potential lead contamination of drinking water, including— 
(I) a detailed, step-by-step description of immediate actions that should be taken, such as the use of a certified water filter or other acquisition of an alternative water supply; and  
(II)a summary of more extensive actions that could be taken, such as the replacement of lead plumbing fixtures;  
(vii)any steps the community water system or nontransient noncommunity water system is taking to mitigate lead content in drinking water, including— 
(I)a timeline for decisionmaking;  
(II)a description of the means by which the public will provide input in the decisionmaking process;   
(III)a description of the potential health effects of any corrosion control modifications; and  
(IV)a description of the manner in which at least 1 other community water system or nontransient noncommunity water system has successfully addressed unacceptable levels of lead in drinking water;   
(viii)the necessity, if any, of seeking alternative water supplies; and  
(ix)contact information for— 
(I) medical assistance, including State and local agencies responsible for lead programs;  
(II) the community water system or nontransient noncommunity water system; and   
(III)the task force established under paragraph (3)(A)(ii).  
(C)Emphasis A notice under this paragraph shall place special emphasis on— 
(i)alerting parents, caregivers, and other individuals and entities of the significantly greater risks to infants, children, and pregnant and lactating women posed by lead contamination of drinking water; and   
(ii)encouraging individuals and entities threatened by lead contamination in the drinking water supply to immediately modify behavior and follow other recommendations in the notice so as to minimize exposure to lead in drinking water.   
(D)Delivery of notice 
(i)Notice to all residences and entities 
(I)In generalThe notice under subparagraph (A) shall be provided to each residence or entity that receives water from the community water system or nontransient noncommunity water system.  
(II)WarningEach community water system and nontransient noncommunity water system shall print on the water bill provided to each residence and entity described in subclause (I) a warning that there is a public health risk from high lead levels in the drinking water.  
(ii)TimingThe notice required under subparagraph (A) shall be delivered— 
(I) not later than 30 days after the date on which the maximum contaminant level or action level for lead is exceeded; and  
(II)every 90 days thereafter for as long as the exceedance continues.  
(E)Notice of test resultsRegardless of whether the maximum contaminant level or action level for lead is exceeded, not later than 14 days after the date of receipt of any water lead test results conducted by the community water system or nontransient noncommunity water system, the water system shall provide to the owners and occupants of each residence tested a notice of the test results that includes— 
(i) the results of the water testing for that residence;  
(ii) the number of residences tested;   
(iii)the overall results of the testing;   
(iv)contact information (including a telephone number, address, and, if available, the Internet site address) for the applicable State or local health department or other agency for immediate assistance with blood lead level testing and lead remediation; and  
(v)the information and emphasis described in subparagraphs (B) and (C).  
(F)Verification of effectiveness 
(i)In generalNot later than 180 days after the date of enactment of this subparagraph, the Administrator shall establish verification procedures that ensure that notices provided under this paragraph are effective and appropriate, taking into consideration risks posed to individuals and entities that may be exposed to lead contamination in drinking water.  
(ii)ContentsThe procedures shall provide means of verifying, at a minimum, whether a notice— 
(I)reaches the intended individuals and entities;  
(II)is received and understood by those individuals and entities; and  
(III)includes an appropriate description of the level of risk posed to those individuals and entities by lead contamination of drinking water.   
(3)Public education program 
(A)In generalIn carrying out this paragraph, regardless of whether the drinking water of a community water system or nontransient noncommunity water system has exceeded the maximum contaminant level or action level for lead, each owner or operator of the community water system or nontransient noncommunity water system shall establish and carry out a permanent, public education program on lead in drinking water that includes— 
(i)development of an action plan;  
(ii)establishment and maintenance of a standing, community-based task force;  
(iii)development and implementation of a voluntary household water testing program; and  
(iv)preparation of public education materials in each relevant language.   
(B)Action planThe action plan developed under subparagraph (A)(i) shall achieve the objectives of— 
(i)defining the target audience for the public education program;  
(ii)outlining a voluntary customer water testing program for lead;  
(iii)identifying types of educational materials to be used at each stage of public education; and  
(iv)determining the appropriate timing and method of delivery of information on lead in drinking water.   
(C)Task force 
(i)MembershipIn establishing the task force under subparagraph (A)(ii), the community water system or nontransient noncommunity water system shall solicit the participation of— 
(I)State, city, and county officials and agencies, including officials and agencies responsible for water quality, environmental protection, and testing for elevated lead levels in drinking water and in individuals;  
(II)local public school systems;  
(III)public hospitals and clinics;  
(IV)active community service organizations and civic groups;   
(V)child care facilities; and  
(VI)interested private entities.   
(ii)ResponsibilitiesThe task force shall— 
(I)assist community water systems and nontransient noncommunity water systems in developing and revising action plans developed under subparagraph (A)(i);  
(II)review the effectiveness of public notice provided under paragraph (2);  
(III)make recommendations to community water systems and nontransient noncommunity water systems;  
(IV)respond to inquiries from the public regarding drinking water;   
(V)provide a means by which community water systems and nontransient noncommunity water systems may share information with the public; and  
(VI)facilitate the response of a community water system or nontransient noncommunity water system in the event of an exceedance of the maximum contaminant level or action level for lead.  
(D)Water testing programIn developing a voluntary water testing program under subparagraph (A)(iii), a community water system or nontransient noncommunity water system shall— 
(i)provide a means by which individuals and entities may request water testing with a single phone call, letter, or electronically mailed letter;  
(ii)conduct applicable tests in a timely manner, including ensuring that water samples are retrieved from households in a timely manner;  
(iii)ensure that tests are conducted properly by certified laboratories; and  
(iv)provide to individuals and entities that requested water testing the results of the tests, and any additional applicable information (such as information contained in educational materials described in subparagraph (E)) in a timely manner.   
(E)Contents 
(i)In generalPublic education and consumer awareness materials provided under this paragraph shall include— 
(I)the potential adverse health effects of lead contamination of drinking water, including a detailed description of the disproportionate adverse effects of lead contamination of drinking water on infants, children, and pregnant and lactating women;  
(II)the potential sources of lead in drinking water (including, at a minimum, non-lead free service lines, lead solder, and lead plumbing fixtures);  
(III)a summary of the historical compliance of the community water system or nontransient noncommunity water system as evidenced by testing conducted under the national primary drinking water regulation for lead, including any corrective actions taken and the schedule for the next testing cycle;  
(IV)the cost and availability of lead free plumbing fixtures for use in residences; and  
(V)contact information for— 
(aa) medical assistance, including State and local agencies responsible for lead programs;  
(bb) the community water system or nontransient noncommunity water system; and   
(cc)the task force established under subparagraph (A)(ii).   
(ii)Emphasis A notice under this paragraph shall place special emphasis on— 
(I)alerting parents, caregivers, and other individuals and entities of the significantly greater risks to infants, children, and pregnant and lactating women posed by lead contamination of drinking water; and   
(II)encouraging individuals and entities threatened by lead contamination in the drinking water supply to immediately modify behavior and follow other recommendations in the notice so as to minimize exposure to lead in drinking water.   
(F)Delivery of public educationNotwithstanding any absence of an exceedance of the maximum contaminant level or action level for lead, a community water system or nontransient noncommunity water system shall provide biannually to customers of the community water system or nontransient noncommunity water system—  
(i)public education materials and notice in accordance with this paragraph, including a general description of other sources of lead contamination (such as lead paint); and  
(ii)the results of the most recent water testing conducted by the community water system or nontransient noncommunity water system.  
(G)ExemptionThe Administrator may exempt an individual community water system or nontransient noncommunity water system from the requirements of this paragraph upon a demonstration by the community water system or nontransient noncommunity water system that the drinking water of the system has never exceeded the maximum contaminant level or action level for lead on or after June 7, 1991. .  
5.Additional provisions 
(a)In general Section 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) is amended by adding at the end the following: 
 
(f)Filters 
(1)In-home filters 
(A)In generalAfter an exceedance of a maximum contaminant level or action level for lead by a community water system or nontransient noncommunity water system, the community water system or nontransient noncommunity water system shall provide on-location filters described in subparagraph (C) to each residence, school, and day care facility in the service area of the community water system or nontransient noncommunity water system that could reasonably be expected to experience lead contamination of drinking water in excess of the maximum contaminant level or action level for lead at any time after the date of the exceedance.  
(B)PriorityPriority shall be given— 
(i)first, to vulnerable populations such as infants, children, and pregnant and lactating women; and  
(ii)second, to those residences, schools, and day care facilities that should have priority, based on testing results under the national primary drinking water regulation for lead.  
(C)Certification standards for filtersEach on-location filter provided under subparagraph (A) shall be certified for lead removal by the National Institute of Standards and Technology.   
(2)No limitationThe provision of filters under paragraph (1) shall not be limited to residences known to have non-lead free service lines.  
(3)Waiver of certain requirementsThe Administrator may waive 1 or more requirements under this subsection if the Administrator determines that the requirements are not feasible or necessary to carry out this subsection.   
(g)Federal agencies 
(1)In generalThe General Services Administration (or an appropriate entity designated by the General Services Administration) shall conduct water supply testing in all Federal buildings (except Federal buildings served by a federally owned or operated public water system), and related public notification and public education— 
(A) consistent with the requirements of this Act and the national primary drinking water regulation for lead; and  
(B)to the extent that the testing, notification, and education are not duplicative of testing, notification, and education conducted by public water systems with respect to the Federal buildings.   
(2)Exceedances 
(A)In generalThe Administrator shall establish a methodology for testing in a single building to provide an equivalent level of sensitivity and protection as provided by the national primary drinking water regulation for lead with respect to community-wide testing.  
(B)Alternative water suppliesUntil the lead level in a Federal building is confirmed to be below the maximum contaminant level or action level for lead using testing methodology described in subparagraph (A), the Administrator of General Services or head of another appropriate agency shall provide alternative water supplies to the Federal building.  
(3)Applicability Nothing in this subsection affects any requirement applicable to a public water system.   
(h)1-time, nationwide testing 
(1)InitiationExcept as provided in paragraph (3), in accordance with testing requirements under the national primary drinking water regulation for lead, and not later than 1 year after the date of enactment of this subsection, each community water system or nontransient noncommunity water system shall initiate a testing program to identify, measured at the tap, any lead contamination of the drinking water provided by the community water system or nontransient noncommunity water system.  
(2)CompletionExcept as provided in paragraph (3), not later than 180 days after the date of initiation of the testing program under paragraph (1), each community water system or nontransient noncommunity water system shall— 
(A)complete the testing program described in paragraph (1); and  
(B)submit to the Administrator and each State in which the community water system or nontransient noncommunity water system supplies drinking water, and make available to the public, the results of the testing program.  
(3)ExceptionIf a community water system or nontransient noncommunity water system completes a testing program in accordance with the national primary drinking water regulation for lead within the 180-day period beginning on the date of enactment of this subsection, the community water system or nontransient noncommunity water system shall not be required to carry out additional testing under this subsection.  
(i)Monitoring The Administrator shall revise the monitoring requirements under the national primary drinking water regulation for lead to— 
(1)require monitoring at least biannually;   
(2)ensure that monitoring is statistically relevant and fully representative of all types of residential dwellings and commercial establishments;   
(3)ensure that monitoring frequency and scope are enhanced for— 
(A)at least the 1-year period following any substantial modification of the treatment of drinking water provided; and   
(B)any period during which the drinking water of a water system exceeds the maximum contaminant level or action level for lead;   
(4)require that, in order to be certified to conduct drinking water analyses under this Act, a laboratory shall electronically report lead test results for public water systems (and such other results or data as are determined to be appropriate by the Administrator), in accordance with protocols established by the Administrator, directly to the Administrator and the applicable State or local agency; and   
(5)otherwise ensure that the Safe Drinking Water Information System and the National Contaminant Occurrence Database of the Administrator reliably and timely reflect information regarding drinking water quality and compliance with respect to lead.  
(j)Corrosion controlIn revising the national primary drinking water regulation for lead, the Administrator shall ensure that any requirement for corrosion control includes a requirement that, not later than 1 year after the date of any change in water treatment, or of an exceedance of the maximum contaminant level or action level for lead, each community water system and nontransient noncommunity water system shall— 
(1)reevaluate any corrosion control plan in place for the water system; and   
(2)implement any changes necessary to reoptimize the plan. .  
6.Non-lead free service line replacement fundSection 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) (as amended by section 5) is amended by adding at the end the following: 
 
 (k) Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out replacement of non-lead free service lines under subsection (a)(1)(C)(iv)(VI) $200,000,000 for each of fiscal years 2005 through 2009.  
(2)District of ColumbiaOf amounts provided under paragraph (1), $40,000,000 for each of fiscal years 2005 through 2009 is authorized for use in replacing non-lead free service lines in the District of Columbia. .  
7.Hardware standards 
(a)Definition of lead free 
(1)In generalSection 1417(d)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–6(d)(2)) is amended by striking 8.0 and inserting 0.2.  
(2)Additional definitionSection 1461(2) of the Safe Drinking Water Act (42 U.S.C. 300j–21(2)) is amended in the first sentence by striking 8 and inserting 0.2.  
(b)Plumbing fixturesSection 1417(e)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–6(e)(2)) is amended by adding at the end the following: 
 
(C)Lead free plumbing fittings and fixtures and water metersOn and after January 1, 2005, it shall be unlawful to import, manufacture, process, distribute in commerce, or install in any residence a new plumbing fitting or fixture (including a fitting or fixture to be used for drinking, cooking, bathing, laundering clothes or other washing, or lawn irrigation), a water meter, or any other plumbing part or component that is not lead free. .  
8.Removal of lead in schools 
(a)In generalSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsection (d) and inserting the following: 
 
(d)Removal of lead in schools 
(1)Testing and remediation of lead contaminationNot later than 270 days after the date of enactment of the Lead-Free Drinking Water Act of 2004, the Administrator, in consultation with each State, shall establish a program to provide grants to States to assist, or provide reimbursement for costs incurred by, local educational agencies in conducting annual testing for and remediation of lead contamination in drinking water from coolers and from other sources of lead contamination at schools under the jurisdiction of those agencies.  
(2)Public availability 
(A)In generalThe Administrator shall ensure that a copy of the results of any testing at a school under paragraph (1) are available in the administrative offices of the appropriate local educational agency for inspection by the public, including— 
(i)teachers and other school personnel; and   
(ii)parents of students attending the school.   
(B)NotificationThe Administrator shall ensure that each local educational agency notifies parent, teacher, and employee organizations of the availability of testing results described in subparagraph (A).  
(3)Drinking water coolersIn the case of drinking water coolers, the program under this subsection shall require each local educational agency to carry out such measures for the reduction or elimination of lead contamination from drinking water coolers that are located in schools and are not lead free as are necessary to ensure that, not later than the date that is 15 months after the date of enactment of the Lead-Free Drinking Water Act of 2004, all such drinking water coolers in schools under the jurisdiction of the local educational agency are repaired, replaced, permanently removed, or rendered inoperable (unless the drinking water cooler is tested and determined, within the limits of testing accuracy, not to contribute lead to drinking water).  
(4)Federal authorityIn a case in which a State does not participate in the program under this subsection or, after receiving a grant under this subsection, does not carry out the responsibilities of the State under this subsection, the Administrator shall carry out such a program or such responsibilities on behalf of the State.  
(5)Funding 
(A)Authorization of appropriations There is authorized to be appropriated to carry out this subsection $30,000,000 for each fiscal year.  
(B)Administrative expensesThe Administrator may use not more than 5 percent of amounts made available under subparagraph (A) for a fiscal year to pay administrative expenses incurred in carrying out this subsection for the fiscal year. .  
(b)Conforming amendmentSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed.   
9.Revision of regulationsNot later than 18 months after the date of enactment of this Act, the Administrator shall revise the national primary drinking water regulation for lead to incorporate all applicable requirements of this Act and the amendments made by this Act.  
 
